—Appeal from an order of disposition of the Family Court, Kings County (Quinones, J.), dated August 31, 1983, which, upon a fact-finding determination of the same court (Esquirol, J.), made after a hearing, that appellant had committed acts which, if committed by an adult, would have constituted the crimes of rape in the first degree (three counts) and sodomy in the first degree, placed him on probation for one year. The appeal brings up for review said fact-finding determination.
Fact-finding determination and order of disposition affirmed, without costs or disbursements.
The evidence proved beyond a reasonable doubt that appellant committed the acts of which he was found guilty (Matter of Derrick C., 52 AD2d 522).
We have considered appellant’s other contentions and find them to be without merit. Titone, J. P., Gibbons, Bracken and Weinstein, JJ., concur.